UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05750 American Funds Short-Term Tax-Exempt Bond Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 Courtney R. Taylor American Funds Short-Term Tax-Exempt Bond Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Short-Term Tax-Exempt Bond Fund® [photo of a cactus flower] Annual report for the year ended July 31, 2012 American Funds Short-Term Tax-Exempt Bond Fund seeks to provide current income exempt from regular federal income tax, consistent with its maturity and quality standards described in the prospectus, and to preserve capital. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge –0.29 % % % The total annual fund operating expense ratio is 0.59% for Class A shares as of the prospectus dated October 1, 2012 (unaudited). The five- and 10-year investment results include the fund’s results as a money market fund through the date of its conversion (August 7, 2009) to a short-term tax-exempt bond fund, and therefore are not representative of the fund’s results had it operated as a short-term tax-exempt bond fund for the full term of those periods. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. Results for other share classes can be found on page 22. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Refer to the fund prospectus and the Risk Factors section of this report for more information. Fellow investors: We welcome the opportunity to present you with the annual report for American Funds Short-Term Tax-Exempt Bond Fund. This report covers fund results for the fiscal year ended July 31, 2012. For the period, the fund paid monthly dividends totaling 13 cents per share, which amounted to a federally tax-exempt income return of 1.3% for investors who reinvested their dividends. This income return is equivalent to a taxable income return of 2.0% for investors in the 35% maximum federal tax bracket. A portion of the fund’s income return also may be exempt from some state and local income taxes. The fund’s 2.2% total return outpaced the 1.8% advance of the Lipper Short Municipal Debt Funds Average, a measure of the fund’s peer group. The unmanaged Barclays Municipal Short 1–5 Years Index, which has no expenses, returned 2.4%. Your fund’s approach In an effort to provide investors with a measure of income and relative stability, American Funds Short-Term Tax-Exempt Bond Fund concentrates primarily on higher quality bonds of relatively short duration. The fund targets a dollar-weighted average maturity not greater than three years. The portfolio counselors invest in a broad range of bonds representing a diversity of sectors, issuers and types. Each issue is comprehensively examined not only for its potential to provide an attractive return, but also for risk. [Begin Sidebar] Results at a glance For periods ended July 31, 2012, with distributions reinvested Average annual Total returns total returns 6 months 1 year Lifetime (since 8/7/09)* American Funds Short-Term Tax-Exempt Bond Fund (Class A shares) % % % Barclays Municipal Short 1–5 Years Index† Lipper Short Municipal Debt Funds Average *The Tax-Exempt Money Fund of America converted to American Funds Short-Term Tax-Exempt Bond Fund on this date. † Barclays Municipal Short 1–5 Years Index is a market value-weighted index that includes investment-grade tax-exempt bonds with maturities of one to five years. The index is unmanaged and, therefore, has no expenses. [End Sidebar] [photo of a cactus flower] [Begin Sidebar] In this report Contents 1 Letter to investors 3 The value of a long-term perspective 4 Summary investment portfolio 9 Financial statements 23 Board of trustees and other officers [End Sidebar] We give considerable attention to revenue bonds, which are issued to support projects such as hospital construction and expansion, utility plant upgrades and infrastructure repairs. It is in this area of the municipal market that we feel our intensive research efforts can add the most value, particularly in times of economic stress. Many bond insurers exited the business in the wake of the credit crisis, creating attractive investment opportunities for those with the research capacity to identify them. Bonds that before might have been insured and given AAA status are now available at a higher yield. We strive to protect fund value while generating a yield exceeding that of money market funds in normal environments. Market overview Municipal securities rallied for the period, despite the fact that Standard & Poor’s downgraded the credit rating of the U.S. government — along with many municipal issuers — in August 2011. Yields fell and prices rose for municipal bonds and Treasuries across the maturity spectrum. As the Federal Reserve anchored the short end of the yield curve to encourage economic growth, many municipal issuers took advantage of the opportunity to refinance debt at lower rates. Investors, attracted by the relative value of municipals compared to Treasuries and taxable bonds, met the rise in issuance with greater demand. Money market investors increasingly turned to the municipal bond market in search of greater yields. Inside the portfolio The portfolio counselors sought to invest in high-quality issues with short duration. During the period, investments in airport bonds provided strong returns for the fund. The portfolio counselors augmented airport holdings (a sector that in the past would have been insured), adding higher yielding securities subject to the alternative minimum tax (AMT). Hospital bonds, another large sector for the fund, also did well. These tended to be high-quality issues that also provided some yield. The fund’s investments in bonds related to electrical utility revenues, single-family housing and state appropriation also rose in value. State and local general obligation bonds advanced as well. The portfolio counselors reduced the percentage of cash in the fund, investing in securities with attractive yield and total return potential. They added to some holdings in transportation and water and sewer bonds as issuers raised funds to rebuild and refurbish aging systems. They also invested in single-family housing bonds subject to the AMT. These bonds had good yield spreads — compared to similar or higher rated bonds — and lower volatility. In addition they generally provided steady income in the form of payments from mortgage holders. While the fund’s results were favorable, the persistence of low yields makes it unlikely that prices will rally much further in the next fiscal year. There are many unknowns in the coming months, including the outcome of the U.S. elections, changes to U.S. tax and budget policy, and a resolution of the ongoing European debt problems. As always, we maintain a prudent approach, recognizing that safety and stability are the highest priorities for fund investors. Thank you for the confidence you have placed in us. We look forward to reporting back to you on the fund’s progress in six months. Cordially, /s/ Brenda S. Ellerin Brenda S. Ellerin President September 12, 2012 For current information about the fund, visit americanfunds.com. The fund’s 30-day yield for Class A shares as of August 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 0.34%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 0.52%.) The fund’s distribution rate for Class A shares as of that date was 1.24%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly the fund’s SEC yield and distribution rate may differ. The value of a long-term perspective How a $10,000 investment has grown (for the period July 31, 2002, to July 31, 2012, with dividends reinvested) The Tax-Exempt Money Fund of America converted to American Funds Short-Term Tax-Exempt Bond Fund on August 7, 2009. Fund results shown, unless otherwise indicated, reflect the deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus, the net amount invested was $9,750.2 [begin mountain chart] The fund at net asset value The fund at maximum offering price2 Barclays Municipal Short 1–5 Years Index/Lipper Tax-Exempt Money Market Funds Index3 7/31/2002 $ $ $ 7/31/2003 $ $ $ 7/31/2004 $ $ $ 7/31/2005 $ $ $ 7/31/2006 $ $ $ 7/31/2007 $ $ $ 7/31/2008 $ $ $ 7/31/2009 $ $ $ 8/7/2009 $ $ $ 7/31/2010 $ $ $ 7/31/2011 $ $ $ 7/31/2012 $ $ $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2Prior to August 7, 2009, the fund was operated as a money market fund and did not have an initial sales charge. 3Consists of the Lipper Tax-Exempt Money Market Funds Index through July 31, 2009 (the period ended prior to the fund’s conversion from a tax-exempt money market fund to a short-term tax-exempt bond fund), and the Barclays Municipal Short 1–5 Years Index thereafter. Results of the Lipper Tax-Exempt Money Market Funds Index do not reflect any sales charges. The Barclays index is unmanaged and, therefore, has no expenses. 4In 2009, the fund changed its fiscal year-end from September 30 to July 31. Past results are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Total returns based on a $1,000 investment (for periods ended July 31, 2012)* Annualized 1 year 5 years 10 years Class A shares −0.37 % % % *Assumes reinvestment of all distributions and payment of the maximum 2.50% sales charge. The five- and 10-year investment results include the fund’s results as a money market fund through the date of its conversion (August 7, 2009) to a short-term tax-exempt bond fund, and therefore are not representative of the fund’s results had it operated as a short-term tax-exempt bond fund for the full term of those periods. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. Summary investment portfolioJuly 31, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Quality ratings* Aaa/AAA 14.4 % Aa/AA A/A Unrated Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with fund's investment policies.Securities in the "unrated" category (at left) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with the fund's investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Principal Percent amount Value of net Bonds & notes - 89.29% ) ) assets Arizona - 2.71% Salt River Project Agricultural Improvement and Power Dist., Salt River Project Electric System Rev. Ref. Bonds, Series 2009-B, 3.00% 2013 $ $ % Other securities California - 8.70% Various Purpose G.O. Ref. Bonds, 5.00% 2018 Health Facs. Fncg. Auth., Rev. Ref. Bonds (St. Joseph Health System), Series 2009-C, 5.00% 2034 (put 2014) Infrastructure and Econ. Dev. Bank, Rev. Ref. Bonds (J. Paul Getty Trust), Series 2011-A-1, 0.65% 2038 (put 2014) (1) Statewide Communities Dev. Auth., Rev. Bonds (Kaiser Permanente), Series 2009-A, 5.00% 2013 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2014 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2015 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2017 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-L, 5.00% 2018 Dept. of Water Resources, Power Supply Rev. Ref. Bonds, Series 2010-M, 5.00% 2014 Other securities Colorado - 1.78% Dept. of Transportation, Transportation Rev. Ref. Anticipation Notes, 5.00% 2016 Other securities Connecticut - 1.07% Health and Educational Facs. Auth., Rev. Bonds, Yale University Issue, Series 2010-A-3, 4.00% 2049 (put 2013) Other securities Delaware - 0.73% Housing Auth., Single-family Mortgage Rev. Bonds, Series 2007-D-1, AMT, 5.60% 2039 Florida - 10.45% Citizens Property Insurance Corp., Coastal Account Secured Bonds, Series 2011-A-1, 5.00% 2015 Citizens Property Insurance Corp., High-Risk Account Secured Bonds, Series 2010-A-1, 5.00% 2014 Citizens Property Insurance Corp., High-Risk Account Secured Bonds, Series 2010-A-1, 5.00% 2015 Citizens Property Insurance Corp., High-Risk Account Secured Bonds, Series 2010-A-1, 5.00% 2016 Citizens Property Insurance Corp., High-Risk Account Secured Rev. Ref. Bonds, Series 2007-A, National insured, 5.00% 2013 Citizens Property Insurance Corp., High-Risk Account Secured Rev. Ref. Bonds, Series 2007-A, National insured, 5.00% 2015 Hurricane Catastrophe Fund Fin. Corp., Rev. Bonds, Series 2008-A, 5.00% 2013 Miami-Dade County, Aviation Rev. Ref. Bonds, AMT, Assured Guaranty Municipal insured, Series 2005-B, 5.00% 2016 State Board of Education, Lottery Rev. Ref. Bonds, Series 2011-A, 5.00% 2017 State Board of Education, Public Education Capital Outlay Ref. Bonds, Series 2009-B, 5.00% 2015 City of Tampa, Utility Tax Rev. Ref. Bonds, National insured, 5.00% 2015 Other securities Hawaii - 0.95% G.O. Bonds of 2011, Series DZ, 5.00% 2017 G.O. Ref. Bonds of 2009, Series DV, 5.00% 2012 Idaho - 0.47% Housing and Fin. Assn., Grant and Rev. Anticipation Bonds (Federal Highway Trust Fund), Series 2009-A, 5.00% 2017 Illinois - 5.19% Chicago Housing Auth., Capital Program Rev. Ref. Bonds, Series 2006, Assured Guaranty Municipal insured, 5.00% 2013 Unemployment Insurance Fund Building Receipts Rev. Bonds (Illinois Dept. of Employment Security), Series 2012-A, 5.00% 2016 Unemployment Insurance Fund Building Receipts Rev. Bonds (Illinois Dept. of Employment Security), Series 2012-B, 5.00% 2017 Unemployment Insurance Fund Building Receipts Rev. Bonds (Illinois Dept. of Employment Security), Series 2012-C, 1.50% 2021 Other securities Indiana - 2.85% Fin. Auth., Hospital Rev. Ref. Bonds (Indiana University Health Obligated Group), Series 2011-N, 5.00% 2017 Health Fac. Fin. Auth., Rev. Bonds (Ascension Health Credit Group), Series 2005-A-6, 5.00% 2027 (put 2014) Other securities Kentucky - 0.77% Higher Education Student Loan Corp., Student Loan Rev. Bonds, Series 2010-1, 0.966% 2020 (1) Other securities Michigan - 5.01% Kent Hospital Fin. Auth., Rev. Ref. Bonds (Spectrum Health System), Series 2008-A, 5.50% 2047 (put 2015) Wayne County Airport Auth., Airport Rev. Bonds (Detroit Metropolitan Wayne County Airport), Series 2007, AMT, FGIC-National insured, 5.00% 2018 Other securities Minnesota - 1.93% G.O. State Ref. Bonds, Series 2007, 5.00% 2013 G.O. State Various Purpose Ref. Bonds, Series 2010-D, 4.00% 2013 Other securities Missouri - 1.44% City of St. Louis, Airport Rev. Ref. Bonds (Lambert-St. Louis International Airport), Series 2007-B, Assured Guaranty Municipal insured, AMT, 5.00% 2016 Other securities Montana - 0.50% Board of Housing, Single-family Homeownership Ref. Bonds, Series 2012-A-2, AMT, 4.00% 2038 Nevada - 2.62% Clark County, Airport System Rev. Bonds, Series 2004-A-1, AMT, FGIC-National insured, 5.50% 2015 Clark County, Airport System Rev. Bonds, Series 2004-A-1, AMT, FGIC-National insured, 5.50% 2017 Clark County, Las Vegas-McCarran International Airport, Passenger Fac. Charge Rev. Ref. Bonds, Series 2010-F-1, 5.00% 2015 Other securities New Jersey - 3.39% Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2010-2, 4.00% 2013 Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2010-2, 5.00% 2014 Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2011-A-1, AMT, 0.767% 2020 (1) Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2012-1A, AMT, 4.00% 2017 Higher Education Student Assistance Auth., Student Loan Rev. Bonds, Series 2012-1A, AMT, 5.00% 2018 Higher Education Student Assistance Auth., Student Loan Rev. Ref. Bonds, Series 2010-1A, 2.50% 2012 Higher Education Student Assistance Auth., Student Loan Rev. Ref. Bonds, Series 2010-1A, 4.00% 2012 Other securities New Mexico - 1.20% Educational Assistance Foundation, Education Loan Rev. Ref. Bonds, Series 2009-C, AMT, 3.90% 2014 Other securities New York - 10.25% Dormitory Auth., Consolidated Service Contract Rev. Ref. Bonds, Series 2009-A, 5.00% 2015 Dormitory Auth., Lease Rev. Ref. Bonds (State University Educational Facs. Issue), Series 2003, XLCA insured, 5.25% 2032 (put 2013) Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2009-D, 5.00% 2013 Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2009-D, 5.00% 2015 Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2011-A, 5.00% 2017 City of New York, G.O. Bonds, Fiscal 2010 Series C, 5.00% 2014 City of New York, G.O. Bonds, Fiscal 2010 Series C, 5.00% 2015 City of New York, G.O. Bonds, Fiscal 2011 Series B, 5.00% 2015 City of New York, G.O. Bonds, Fiscal 2011 Series I-1, 5.00% 2015 City of New York, G.O. Bonds, Fiscal 2011 Series I-1, 5.00% 2017 City of New York, G.O. Bonds, Fiscal 2012 Series I, 5.00% 2018 Port Auth., Consolidated Rev. Ref. Bonds, Series 167, AMT, 5.00% 2014 Port Auth., Consolidated Rev. Ref. Bonds, Series 167, AMT, 5.00% 2015 Port Auth., Consolidated Rev. Ref. Bonds, Series 169, AMT, 5.00% 2015 Port Auth., Consolidated Rev. Ref. Bonds, Series 169, AMT, 5.00% 2017 Triborough Bridge and Tunnel Auth., General Rev. Bonds, Series 2008-B, 5.00% 2025 (put 2013) Other securities Ohio - 2.72% City of Cleveland, Airport System Rev. Bonds, Series 2000-C, Assured Guaranty Municipal insured, 5.00% 2017 City of Cleveland, Airport System Rev. Ref. Bonds, Series 2011-A, Assured Guaranty Municipal insured, 5.00% 2016 Other securities Oregon - 1.66% Dept. of Administrative Services, Ref. Certs. of Part., Series 2009-D, 5.00% 2013 Other securities South Carolina - 0.49% Public Service Auth., Rev. Ref. Obligations (Santee Cooper), Series 2012-C, 5.00% 2013 Tennessee - 2.23% Housing Dev. Agcy., Homeownership Program Bonds, Issue 2012-1-C, 4.50% 2037 Housing Dev. Agcy., Homeownership Program Ref. Bonds, Issue 2012-1-A, AMT, 4.50% 2038 Housing Dev. Agcy., Homeownership Program Rev. Ref. Bonds, Issue 2011-1-A, AMT, 4.50% 2031 Memphis-Shelby County Airport Auth., Airport Rev. Ref. Bonds, Series 2011-A-1, AMT, 5.00% 2016 Other securities Texas - 5.09% Harris County Cultural Education Facs. Fin. Corp., Rev. Ref. Bonds (Methodist Hospital System), Series 2009-B-2, 5.00% 2041 (put 2013) Harris County, Tax and Rev. Ref. Bonds, Series 2004-B, Assured Guaranty Municipal insured, 5.00% 2032 (put 2012) City of Houston, Public Improvement Ref. Bonds, Series 2011-A, 5.00% 2016 Other securities Virginia - 0.68% Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.50% 2026 (preref. 2015) Washington - 3.21% Public Utility Dist. No. 2 of Grant County, Electric System Rev. Ref. Bonds, Series 2011-I, 5.00% 2017 Other securities Other states & U.S. territories - 11.20% Other securities Total bonds & notes (cost: $555,573,000) Principal Percent amount Value of net Short-term securities - 11.44% ) ) assets State of California, Pollution Control Fncg. Auth., Pollution Control Rev. Ref. Bonds (Pacific Gas and Electric Co.), Series 1997-B, AMT, JP Morgan Chase Bank LOC, 0.20% 2026 (1) $ State of Colorado, General Fund Tax and Rev. Anticipation Notes, Series 2012-A, 2.00% 6/27/2013 State of Colorado, General Fund Tax and Rev. Anticipation Notes, Series 2012-A, 2.50% 6/27/2013 School Board of Orange County, Florida, Certs. of Part., Series 2008-E, Wells Fargo Bank LOC, 0.18% 2022 (1) State of Idaho, Tax Anticipation Notes, Series 2012, 2.00% 6/28/2013 State of Oregon, Full Faith and Credit Tax Anticipation Notes, Series 2012-A, 2.00% 6/28/2013 City of Houston, Texas, Tax and Rev. Anticipation Notes, Series 2012, 2.00% 6/28/2013 Other securities Total short-term securities (cost: $73,035,000) Total investment securities (cost: $628,608,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. (1) Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AMT Alternative Minimum Tax Auth. Authority Certs. of Part. Certificates of Participation Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation LOC Letter of Credit Preref. Prerefunded Redev. Redevelopment Ref. Refunding Rev. Revenue TECP Tax-Exempt Commercial Paper See Notes to Financial Statements Financial statements Statement of assets and liabilities at July 31, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $628,608) $ Cash Receivables for: Sales of fund's shares $ Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation 28 Other 8 Net assets at July 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Net unrealized appreciation Net assets at July 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (61,879 total shares outstanding) Net assets Shares outstanding Net asset valueper share Class A $ $ Class F-1 Class F-2 See Notes to Financial Statements Statement of operations for the year ended July 31, 2012 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services 48 Reports to shareholders 31 Registration statement and prospectus 82 Trustees' compensation 4 Auditing and legal 49 Custodian 1 State and local taxes 7 Other 28 Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments 76 Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended July 31 Operations: Net investment income $ $ Net realized gain on investments 76 Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(27) and $(29), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization American Funds Short-Term Tax-Exempt Bond Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income exempt from regular federal income tax, consistent with its maturity and quality standards described in the prospectus, and to preserve capital. The fund hasthree share classes (Class A, as well as two F share classes, F-1 and F-2), some of which are only available to limited categories of investors. The fund’s share classes are further described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes F-1 and F-2 None None None Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or morepricing vendors. Vendors value such securities based on one or more of the following inputs: benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data. For certain distressed securities, valuations may include cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts. When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure– The fund’sboard of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At July 31, 2012, all of the fund’s investment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions – The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds – Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Thinly traded securities – There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Credit and liquidity support – Changes in the credit quality of banks and financial institutions providing credit and liquidity support features with respect to securities held by the fund could cause the values of these securities to decline. Investing in similar municipal bonds – Investing significantly in municipal obligations of issuers in the same state or backed by revenues of similar types of projects or industries may make the fund more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Management – The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net income and net capital gains each year. The fund is not subject to income taxes to the extent taxable income and net capital gains are distributed. Generally, income earned by the fund is exempt from federal income taxes; however, the fund may earn taxable income from certain investments. As of and during the period ended July 31, 2012, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2008 and by state tax authorities for tax years before 2007. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; deferred expenses; and amortization of discounts.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The fund may also designate a portion of the amount paid to redeeming shareholders as a distribution for tax purposes. During the year ended July 31, 2012, the fund reclassified $2,000 from capital paid in on shares of beneficial interest to distributions in excess of net investment income and $76,000 from undistributed net realized gain to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. As of July 31, 2012, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed tax-exempt income $ Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities Tax-exempt income distributions paid or accrued to shareholders were as follows (dollars in thousands): Year ended July 31 Share class Class A $ $ Class F-1 89 Class F-2 Total $ $ 6. Fees and transactions with related parties CRMC, the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC thatprovidesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.390% on the first $200 million of daily net assets and decreasing to 0.290% on such assets in excess of $1.2 billion. For the year ended July 31, 2012, the investment advisory services fee was $2,257,000, which was equivalent to an annualized rate of 0.376% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for Class A and F-1 shares. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, with a plan limit of 0.15% for Class A shares and 0.50% for Class F-1 shares. For Class F-1 shares, the board of trustees has currently approved a limit of 0.25%. Class A shares may use up to 0.15% and Class F-1 shares may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. The fund has not adopted a plan of distribution for Class F-2 shares. For Class A shares, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. Thisclass reimbursesAFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.15% is not exceeded. As of July 31, 2012, unreimbursed expenses subject to reimbursement totaled $858,000 for Class A shares. Transfer agent services –The fund has a shareholder services agreement with AFS under which the fund compensates AFS for providing transfer agent services to each of the fund’s share classes. These services include recordkeeping, shareholder communications and transaction processing. In addition, the fund reimburses AFS for amounts paid to third parties for performing transfer agent services on behalf of fund shareholders. During the period August 1, 2011, through December 31, 2011, only Class A shares were subject to the shareholder services agreement with AFS. During this period, AFS and other third parties were compensated for providing transfer agent services to Class F shares through the fees paid by the fund to CRMC under the fund’s administrative services agreement with CRMC as described in the administrative services section below; CRMC paid for any transfer agent services expenses in excess of 0.10% of the respective average daily net assets of each of such share classes. Effective January 1, 2012, the shareholder services agreement with AFS was modified to include Class F shares and payment for transfer agentservices for such share class under the administrative services agreement terminated. Under this structure, transfer agent services expenses for some classes may exceed 0.10% of average daily net assets, resulting in an increase in expenses paid by some share classes. For the year ended July 31, 2012, the total transfer agent services fee paid under these agreements was $183,000, of which $175,000 was paid by the fund to AFS and $8,000 was paid by the fund to CRMC through its administrative services agreement with the fund. Amounts paid to CRMC by the fund were then paid by CRMCto AFS and other third parties. Administrative services – The fund has an administrative services agreement with CRMC under which the fund compensates CRMC for providing administrative services to Class A and F shares. These servicesinclude, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders. During the period August 1, 2011, through December 31, 2011, the agreement applied only to Class F shares. The agreement also required CRMC to arrange for the provision of transfer agent services for such share classes, which paid CRMC annual fees up to 0.15% of theirrespective average daily net assets. During this period, up to 0.05% of these fees were used to compensate CRMC for performing administrative services; all other amounts paid under this agreement were used to compensate AFS and other third parties for transfer agent services. Effective January 1, 2012, the administrative services agreement with CRMC was modified to include Class A shares. Under the revised agreement, Class A shares pay an annual fee of0.01% and Class F shares pay 0.05% of their respectiveaverage daily net assets to CRMC for administrative services. Fees for transfer agent services are no longer included as part of the administrative services fee paid by the fund to CRMC. For the year ended July 31, 2012, total fees paid to CRMC for performing administrative services were $48,000. Class-specific expenses under the agreements described above for the year ended July 31, 2012, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services Class A $ $ $
